Per Curiam.
Defendant, convicted along with a friend of attempted theft of property worth more than $100, presses this direct appeal challenging the *459sufficiency of the evidence despite the fact that he has been discharged from his sentence. Our careful examination of the record discloses no error in the court’s instructions to the jury and compels the conclusion that the evidence overwhelmingly supports the guilty verdict.
A detailed recitation of the facts would serve no useful purpose. Suffice it to say, defendant and his companion were caught by police officers in the act of removing tires from the fenced-in enclosure of the premises of a tire company. They later confessed to the police that they had intended to take tires from the company. The jury obviously rejected their explanation of the reason for their presence and of their conduct on the tire company’s premises as well as their explanation attempting to void the incriminating statements they made to the police officers.
Affirmed.
Mr. Justice MacLaughlin, not having been a member of this court at the time of the argument and submission, took no part in the consideration or decision of this ease.